Citation Nr: 1309371	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of L5-S1.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1974 to October 1974, with additional service in the Texas Army National Guard from June 1976 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened the Veteran's previously denied claim of service connection for a low back disability (residuals of dorsal strain and a low back injury with degenerative disc disease at L5-S1) and denied this claim on the merits.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is of record.

The Veteran originally claimed service connection for a back disorder in January 1991.  In a November 1991 rating decision, the RO denied his claim.  The Veteran appealed this denial to the Board, which in a November 1994 decision, denied the Veteran's claim as well.  The Veteran attempted to reopen his claim to service connection in August 2005, but in a January 2006 rating decision, his claim was denied.  38 U.S.C.A. § 7105(c).  In June 2007, the Veteran again filed a claim to reopen service connection.  As indicated, the RO granted the claim in the December 2007 rating decision on appeal, which also denied the underlying claim to service connection.  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, in July 2012, the Board addressed the issue of whether new and material evidence had been received to reopen the Veteran's claim of service connection for a low back disability.  The Board decided that the record did contain such evidence, and then remanded the claim for additional development.  The requested development has been completed as requested and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In any event, no evidence has been added to the record since the February 2013 supplemental statement of the case.  


FINDINGS OF FACT

1.  During active duty for training, the Veteran was treated for low back strain.

2.  A chronic lower back disorder was not shown in service; degenerative changes in the lower back were not shown until several years after service; and the Veteran's current lower back disorder is not related to a disease or injury of service origin.  


CONCLUSION OF LAW

A lower back disorder was not incurred in or aggravated by active service, and may not be presumed related to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the claim to service connection decided here.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In July 2007, the RO submitted a notice letter to the Veteran which provided full notification regarding what information and evidence is needed to substantiate his claim of service connection.  The letter addressed the information and evidence that must be submitted by the Veteran and the evidence that VA would obtain.  The letter included provisions regarding disability ratings and effective dates.  Moreover, the RO provided full notification prior to the December 2007 rating decision on appeal.  See Mayfield, supra.  In sum, VA has met its duty to provide VCAA notification to the Veteran regarding the claim addressed in this decision.  

With regard to the duty to assist, the RO obtained the Veteran's service treatment records (STRs), relevant private and VA treatment records and reports, and accepted into the record many lay statements from the Veteran and from his family, friends, and colleagues.  The Veteran testified at a hearing before the RO and at a hearing before the Board.  The RO provided the Veteran with a VA compensation examination into his service connection claim in October 2007.  The examination, and its report and opinion regarding service connection, are adequate for rating purposes.  The report indicates a review of the Veteran's medical history and complaints, reflects clinical observations, and renders assessments regarding whether the Veteran has a back disorder related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In sum, the record is sufficiently developed for a determination at this time.  The Board will rely on the record to determine the Veteran's claim to service connection.  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  The Merits of the Claim to Service Connection

As previously discussed, the Veteran claims service connection for a low back disability.  He maintains that he incurred this disorder during service, as the result of a fall that injured his lower back.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to chronic diseases such as arthritis found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) found that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With regard to the question of current disability, the evidence of record demonstrates that the Veteran has disabilities in his lower back.  The October 2007 VA examiner diagnosed the Veteran with degenerative joint and disk disease of the lumbosacral spine, status post surgical repair x2.  Moreover, ongoing treatment for lower back disability caused by degenerative changes of the lumbar spine, and related radiculopathy into the lower extremities due to sciatica, is noted in private treatment records in the claims file dated between 1980 and 2012.  

The record also demonstrates that the Veteran injured his lower back during service.  A STR dated in August 1974 indicates that the Veteran complained of low back pain that began after he fell during a training exercise.  Upon examination, tenderness of the lumbosacral region and discomfort were found on range of motion testing.  An impression of a low back strain was noted.  Furthermore, the Board has considered the Veteran's many lay statements of record regarding his in-service lower back injury.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As the Veteran is competent to attest to symptoms such as pain and limitation he may have experienced as a result of the injury, his lay assertions are of probative value.  The Veteran's symptoms, which he felt, are observable in nature.  

Moreover, the Veteran's lay assertions of an in-service injury are credible, as they are consistent with the August 1974 STR.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Board finds the record sufficiently developed with medical and lay evidence to conclude that an injury did in fact occur to the lower back as the result of a fall.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder). 

With reference to Hickson element (3), the ultimate question before the Board is whether the Veteran has a current disability that relates to service in general, and the injury noted above in particular.  For the veteran to be successful in his claim, the evidence must show either that it is at least as likely as not that his lower back disability is related to a disease or injury that occurred in service, or that a neurological or degenerative disorder was shown in the first post-service year.  If the preponderance of the evidence shows otherwise, the Veteran's claim must be denied.  

Though the Board finds the Veteran with the current lower back disability he claims, and accepts as fact that he injured his lower back in service, the preponderance of the evidence is against the assertion that the current problems relate to service, including the in-service injury in the mid 1970s.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Indeed, the record demonstrates that the Veteran did not incur a chronic lower back disorder during service, did not develop a degenerative or neurological disorder in his back within one year of his October 1974 discharge from active service, and did not experience a continuity of symptomatology of a back disorder in the first few years following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.     

The earliest medical evidence of record dated after the Veteran's in-service injury is found in the September 1974 discharge report of medical examination, which was conducted shortly prior to the Veteran's separation from active duty.  The report indicated a normal back, was silent regarding any symptoms associated with the documented injury, and contained a written statement by the Veteran in which he asserted, "my physical condition is better than ever."  The Veteran then signed, in October 1974, a statement indicating that there had been no change in his health since the September 1974 examination.  The record is then negative for complaints, treatment, or diagnoses of a back disorder for nearly six years after separation from active service.  

The earliest post-service medical evidence addressing the Veteran's back is found in private treatment records dated in July 1980.  These records indicate that the Veteran complained of pain related to his employment at that time involving the installation of heavy tires.  The records also evidence a lower spine disorder, noting mild early degenerative changes of the vertebral bodies in the lower back, especially at L4-5.  In addition, there was a hint of anterior wedging where there was an osteophyte at L2 and moderate lumbarization at S1.  An impression of recurrent mechanical low back pain with early degenerative changes was
recorded.  The Board further notes that several of the private treatment records dated between 1980 and 2004 detail post-service, job-related back injuries due to falling, lifting a heavy gate, lifting tires, shoveling, loading trash, working as a farm hand, and driving a tractor trailer.    

The July 1980 private medical evidence reflecting complaints, treatment, and diagnoses of a back disorder is dated nearly six years following the Veteran's October 1974 separation from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  When compared with the other evidence of record, including the paucity of evidence of treatment for the back between the August 1974 STR addressing back pain and the July 1980 private treatment records, the Board is left with no other conclusion but that the Veteran's injury did not cause a chronic disorder that continued in the years following service to the present day.  The record indicates treatment during service, but indicates that any injury to the lower back had resolved.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In assessing the issue of medical nexus between current disorders and service, the Board has reviewed three medical opinions, and several lay opinions of record.  The opinion offered by the October 2007 VA examiner counters the Veteran's claim while November 2006 and April 2007 opinions from the Veteran's private treating physician tend to favor his claim.  The lay statements tend to favor the Veteran's claim as well.  For the reasons discussed below, however, the Board finds the VA examiner's opinion countering the Veteran's claim to medical nexus to be of more probative value than the supportive opinions of record.    

The October 2007 VA examiner indicated a review of the Veteran's claims file.  The examiner summarized the Veteran's medical history, to include the evidence of record of the in-service injury, the evidence of record dated since July 1980 indicating treatment for a chronic back disability, and the evidence of record indicating back surgery in 1998 and 2000.  The examiner noted his examination of the Veteran, and his discussion with him regarding his medical history to include post-service employment as a mechanic working with electronic motors, and his claim that his current problems relate to the in-service injury.  In the conclusion of the report, however, the examiner expressly disagreed with the Veteran's assertion.  The examiner stated that the record contained no "evidence of progression of back injury that was related to military activity and subsequent back surgery."  The examiner indicated that the Veteran had "a history of multiple injuries on the job" following service "that more than likely contributed to the severity of his back problem."  

In the November 2006 letter, the Veteran's private physician stated that the Veteran has had "chronic problems since" sustaining an injury to his back during service.  The physician stated that the Veteran's "past injury" was discussed during an initial neurosurgery examination report in September 1998.  In the April 2007 letter, the Veteran's treating physician stated that he had been treating the Veteran frequently since 1998 for back pain, that the Veteran stated that he injured his back in service and has "had problems since[,]" and that, based on his review of the Veteran's "medical profile[,]" the Veteran's back pain is at least as likely as not related to his in-service injury.  

The Board has closely considered these supportive statements.  But the Board finds each to be of limited probative value.  The Veteran's physician indicated a familiarity with the Veteran's "medical profile."  As his treating physician over a several-year period, this would be expected.  However, the physician did not indicate a review of the claims file, or support either of his statements with a rationale.  Rather, the physician offers conclusory statements in support of the Veteran, merely basing his statements on the Veteran's own reported history.  Moreover, neither opinion reflects the objective evidence of record, which simply does not support the physician's statements.  As indicated, the record shows no treatment for a chronic back disorder for nearly six years following service.  The Board finds it a significant weakness that neither supportive opinion addresses the several-year period after service during which time the Veteran apparently received no treatment for a diagnosed back disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  As such, the November 2006 and April 2007 statements cannot be construed as evidence favoring the Veteran's claim to medical nexus.   

On the issue of medical nexus, the Board has also closely considered the lay statements in the record, from the Veteran and from his colleagues, family, and friends.  The July 1980 private treatment record noting the Veteran's initial post-service treatment for a back disorder notes the Veteran's claim that he began experiencing low back pain when he fell face down from a rope in Army boot camp.  Additionally, the Veteran's lay opinion regarding the etiology of his lower back disorder is noted in private treatment records dated from the early 1990s until 2012, in which he relates his back problems to the fall in service.  In the RO and Board hearings, the Veteran asserted that he continued to experience adverse symptomatology from his August 1974 fall through the rest of his active service until October 1974, and onward following service.  The Veteran's spouse asserted that the Veteran developed his back problems during service, and that they continued to increase in severity after service.  Statements dated in the early 1990s, from a former employer and colleagues, attest to the Veteran's complaints of back pain from the late 1970s onward.  In one undated statement, a colleague of the Veteran's asserts that he knew the Veteran prior to his entrance into active duty for training and that he did not have any physical problems at that time.  After the Veteran returned from active duty for training, however, the Veteran reported that he had injured himself and had been unable to lift heavy objects or perform strenuous activities since the injury.  

As indicated, the Board has found the Veteran both competent and credible in the way in which he describes his in-service injury and the symptoms he experienced in August 1974 following the injury.  Moreover, the other lay statements have probative value on the question of whether the Veteran injured his lower back during service, and whether they observed his symptoms of a back disorder such as pain and limitation.  However, on the question of whether the in-service injury resulted in a chronic degenerative or neurological disability, the Board finds the lay evidence to be of limited probative value.  The orthopedic and neurological disabilities at issue involve internal pathologies that are beyond the capacity for lay observation.  Their etiologies and their development cannot be determined through observation or by sensation such as feeling.  The lay witnesses in this matter are simply not competent to render a medical opinion regarding the way in which the disorders in the lower back developed.  They do not have the training and expertise to provide medical evidence connecting service to the symptoms, or connecting the symptoms to the disorders at issue.  Neither the Veteran, nor the other lay witnesses, can provide evidence that states that what the Veteran felt in the lower back during service, or has felt since service, resulted in degenerative or neurological changes.  On these essentially medical questions, the medical evidence is of more probative value.  And the more probative of the medical evidence clearly indicates no relationship between the Veteran's service and the neurological and degenerative changes in his back.    

Moreover, though the Board finds the Veteran credible regarding his August 1974 injury, the Board does not find credible his assertion that he experienced a continuity of symptomatology following his August 1974 injury.  That assertion is 


directly contradicted by the September 1974 examination report which indicated that he had no chronic disorder, or continuity of symptomatology from the back injury.  His assertion is directly contradicted by the October 1974 statement that his condition had not changed since the September 1974 examination.  His assertion is contradicted by the absence of medical evidence indicating complaints, treatment, or diagnoses of a back disorder in the several-year period just after service.  His assertion to a continuity of symptomatology is contradicted by the lack of complaints, treatment, or diagnoses of a back disorder during his reserve service in the National Guard between June 1976 and February 1980.  Indeed, during an April 1992 hearing before the RO, the Veteran stated that he received no back treatment, and underwent no physical examinations during that six-year period.  

Moreover, as was noted by the October 2007 VA examiner, the Veteran's assertion to a continuity of symptomatology of a chronic back disorder is weakened by evidence of civilian employment-related injuries detailed in private treatment records dated from the 1980s to 2004.  Finally, the Veteran's credibility is undermined by his assertion during the May 2012 Board hearing that he did not injure his back pursuant to civilian employment following service.  Again, the private medical evidence clearly establishes that the Veteran injured his lower back several times during civilian employment between the early 1980s and an incident related to a fall in June 2004.    

In sum, the record indicates that the Veteran injured his lower back in August 1974, and further indicates that he currently has lower spine disabilities.  However, the preponderance of the evidence of record demonstrates that the current problems in the lower back are unrelated to service, including the injury to the lower back incurred therein.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  




ORDER

Entitlement to service connection for a lower back disorder, to include degenerative disc disease of L5-S1, is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


